Title: William Smith to Thomas Penn, [September? 1755]
From: Smith, William
To: Penn, Thomas


In June 1755 Franklin had written that he “liked neither the Governor’s Conduct, nor the Assembly’s; and having some Share in the Confidence of both, I have endeavour’d to reconcile ’em but in vain,” and that “Our Friend [William] Smith will be very serviceable here.” By November, however, Franklin thought Governor Morris “half a Madman” and a year later he and Smith were not on speaking terms. In late August or September 1755 Smith told Thomas Penn of his conversations with Franklin during this unsettled time when the latter abandoned his role as mediator and emerged openly as the anti-proprietary leader.
  

Honored Sir
[September? 1755]
To leave Room for other Things, I beg Leave to refer you to Mr. Chandler’s Letter for an Account of the Schools. I have enclosed it open for that Purpose, to be forwarded to him by You after Reading it.
Our present Disputes now render us really unhappy; tho’ I think they are become too warm to be of long Continuance. Yet I am sorry for them on the public as well as a private Account; for my best Friends are at the Head of the different Parties, which deprives me of the wonted Pleasure of seeing them Friends with one another, and renders my Task a difficult one.
I oftened mentioned to Mr. Peters, and I think in some of my Letters to You, that Mr. Franklin frequently observed with seeming Surprize that you had taken no Notice of the Letter he wrote to you; and I made the best Excuses in my Power. He might then have been so far fixed that he never would have prostituted his Pen to help the Assembly out in their present Embarrassment, tho’ I believe he never would have warmly been your Friend, for he generally blamed both Sides and seemed to have a Scheme of his own. He is now gone with a witness; and what that Scheme is, Time must shew. You can have nothing to fear from it. Tho’ I flatter myself with having as much of his Confidence as he gives any Body, I can neither learn nor conjecture what he means, unless it be to overset the Quakers. I would still think he could not have deceived us and all the World so long as to carry about any Wickedness in his Intentions. The Substance of these late inflammatory Messages I have often had from him as his real Sentiments, but never thought they would be so unseasonably brought on the Carpet. When by ourselves, he seldom failed to introduce public Affairs, and freely spoke his Sentiments, and seemed pleased to hear mine, tho’ very different from his; for he always did and still does treat me as his Bosom-friend. Last Evening I told him how heartily you was endeavouring to serve him all this while, by representing the Service he did in procuring Waggons, to the Ministry, Sir Everard Faukener &c. He said he was obliged to You and was heartily your Friend, but never could think you did wisely in sending the present Governor, whose Character was never popular in his own Province. I replied that they could lay no Instance of Mal-Conduct to his Charge and that they never had given him any Opportunity of Serving them; that therefore he could not have deserved to be opprobriously set up to the People as a Knave, the Hated Instrument of Oppression; a Fool, incapable of Government; a Liar; a Libeller &c.—Language which plainly shewed they knew Nothing of the Oppression they complained of, but the Name; in Short that I look’d upon it as the Effect of Licentiousness and a Dissolution of all Government. The wicked Insinuation that the Germans would perhaps be obliged sometime to plough the Lord Proprietor’s Manors, as in Germany, I told him was calculated to secure the next Election to the Quakers, who according to the old Scheme took Advantage of that People’s Ignorance to serve their Views of Power, by instilling Notions which it will never be possible to remove. As to the present Notion I said it was equally groundless and Wicked, since the Germans were as much secured by Law as the English against all such arbitrary Proceedings.
Thus far I had proceeded, in writing to You, when meeting with Mr. Allen and Mr. Peters, I shewed them my Letter of this Date to my Friend Mr. Oswald, one of the Lords of Trade, with whom I correspond. They so well approved my State of our present Disputes, that Mr. Peters thought it might be of some Use to send You a Copy of the same. I shall therefore subjoin all that concerns the Public, which will also contain the Substance of all that I intended to say to You at present of my other Arguments with Mr. Franklin.


[Smith here copied a long extract from a letter to Oswald (undated) summarizing the political situation as the proprietary supporters viewed it. The procuring of wagons for Braddock, done “by a single Man,” and the gift of “Sweetmeats, Horses and Presents” to conciliate the officers are the only references, however indirect, to BF’s activities. This extract is not printed here since it repeats information available elsewhere in this volume.]


Thus far I thought it necessary to make Mr. Oswald Master of all the Facts, which he may make a proper Use of, as I know he will believe what I write; and I hope I shall never give him or You Cause to alter your Confidence in my Integrity and Veracity!
All these Arguments I have occasionally used with Mr. Franklin, who admits the Force of many of them, and declares he would be the last Man to hurt your Estate and would readily give his whole Interest to procure a Law for the more effectual Recovery of your Quit-Rents, whenever it should be wanted; and that it was wrong to attribute the Conduct of a public Body to a single Member. In short, I must suspend my Judgment of my Friend for a little; for I cannot yet believe so ill of him as many do, and perhaps it would be wrong to drive him entirely from us by a hasty Judgment. A little Time will discover all.
For my Part I keep much out of Disputes, and unless with Mr. Franklin and one or two Friends more in private, never open my Mouth about them. I am sorry for their ungrateful Treatment of You; but I doubt not you will still bear up. Matters cannot long remain in this State. We are all Anarchy and the People are ripe for some great Revolution, which in a just Monarchy cannot hurt a just Cause like Yours. I think the Life of your Father; their Treatment of him; the letters that past between them, and the various Changes the Government underwent, set in a clear historical Light, in good Language, by a Person acquainted with the Principls of Society, would be of prodigious Service to expose the Schemes they have been long carrying on. If an abler Hand cannot be found, I will attempt it at my Leisure Hours, and submit it to your Correction, if you will furnish me with Materials. The Affairs of your Family, which are the Affairs of a Province, cannot be kept a Secret, and I know no Interest you can have in doing it. I shall make no Apology for this Freedom. I hope you are well satisfied from whence it proceeds, and will always take in good Part my hasty Scribble.
The Affairs of our College I must put off at present. We encrease from the W. Indies, and I only wish to see Peace in the Country. The Muses will not miss to flourish. I suppose I may congratulate You on an Accession to your Family. My humble Respects to Lady Juliana. I am Honored Sir Your most obedient humble Servant
Will: Smith
P.S. I am persuaded the Affairs of the Colonies will be brought before Parliament next Sessions. To that Issue you may safely leave your Cause, for you can hardly mend Matters here. You will no Doubt be prepared to justify your own Conduct and set Matters in a clear Light, adhering here stedfastly to the Rights of Government, without which we shall all be Confusion. I much fear from a Letter Mr. Franklin shewed [me?] that our Friend Colinson is Part of the innocent Cause of Franklin’s Conduct. He told Franklin that you could not be persuaded to think him your Friend. I only mention this to put you on your Guard, and beg Mr. Colinson may not know of it; for it would destroy all my Confidence with Franklin, with whom I yet hope to do some Good. I thank You for answering my Draught, and am really sorry to see so many Endeavours to stop the Fountain of Generosity by hurting your Estate.


